Citation Nr: 1644113	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO. 09-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Veteran has repeatedly indicated that he is employed at his church, and there is no evidence of record that the employment is not substantially gainful.  As such, TDIU has not been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447.  In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits.  Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings.  38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.

There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness.  38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i).  As such, the Board will not infer the issue of entitlement to SMC at this time.


The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in May 2012.  A transcript of the hearing is associated with the electronic claims file. In May 2016, the Veteran was informed that the VLJ who presided over his hearing was not available, and offered another hearing.  Further, the Veteran was informed that if no response was received within 30 days, it would be presumed that he did not want another hearing.  No response was received.  As such, the Board will proceed to adjudicate the claim on the merits.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Throughout the period on appeal, the Veteran's hearing impairment has been no worse than Level II bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA issued a VCAA letter in March 2008, prior to the initial unfavorable adjudication in May 2008, which satisfied the duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  The Veteran submitted an April 2012 private audiogram, and in April 2014 submitted an authorization for the release of information for the private audiologist.  However, on that authorization form the Veteran indicated that the only record at this audiologist was the April 2012 audiogram, and that he received all of his other audiological care through VA.  Thus the Veteran indicated that it would be futile to attempt to obtain any further treatment records from the audiologist, as the only record had already been associated with the claims file.  38 C.F.R. § 3.159(c)(1).  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA audiological examinations in April 2008 and January 2015.  The examinations were adequate because the examiners were state licensed audiologists and controlled speech discrimination (Maryland CNC) and puretone audiometry tests were provided. 38 C.F.R. § 4.85. 

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim for an increased rating for a bilateral hearing loss disability. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that additional audiological examinations were provided in August 2012 and April 2014.  However, these results were deemed inadequate for rating purposes in March 2014 and September 2015 remands respectively, and therefore they will not be addressed or relied upon in this decision.

Finally, the Board most recently remanded the issues on appeal for in September 2015.  The Board requested that the RO request clarification from the Veteran's private audiologist as to whether the audiologist used the Maryland CNC word test during an April 2012 audiological assessment.  In November 2015 correspondence, the RO requested that the Veteran obtain clarification from his private audiologist as to whether the test used in the April 2012 audiological assessment was the Maryland CNC, but no response was received.  38 C.F.R. § 3.159(c)(1)(i), (2)(i); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, previously of record was an April 2014 authorization for the release of information from the Veteran, in which he indicated that the audiologist had stated he used the "standard method" for speech discrimination testing, thus providing the necessary clarification.

The Board also requested an addendum opinion from the January 2015 VA examiner addressing the lay statements of record concerning the Veteran's hearing.  In an October 2015 addendum opinion, the VA audiologist acknowledged the statements highlighted in the September 2015 remand, but directed attention back to the objective testing results in the January 2015 examination report, indicating that these were the most probative evidence of the severity of the Veteran's hearing loss.  As such, the Board finds the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since VA has obtained all relevant identified records provided adequate medical examinations and ensured compliance with Board remands, its duty to assist in this case is satisfied.

II. Bilateral Hearing Loss Disability

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the bilateral hearing loss disability has not materially changed and a uniform evaluation is warranted for the entire period on appeal.

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.
 "Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

The results of the April 2008 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
55
70
LEFT
35
40
55
60
65

Based on these results, the average puretone threshold was 50 decibels for the right ear and 53 decibels for the left ear.  See 38 C.F.R. § 4.85(d).  Speech recognition was 84 percent bilaterally, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level II Roman numeral designation for each ear.

The results of the January 2015 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
50
60
65
LEFT
40
45
55
60
65

Based on these results, the average puretone threshold was 55 decibels for the right ear and 56 decibels for the left ear.  See 38 C.F.R. § 4.85(d).  Speech recognition was 92 percent in the right ear and 90 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.

The Veteran also submitted an April 2012 private audiogram in support of his claim, which displayed the testing results in chart as opposed to table form.  The Board notes that the process of reading the raw data from the chart used to report it requires no specialized medical training or knowledge; no interpretation is needed to transcribe the numbers from one form to another.  While the Court may not do so, citing such as "fact finding," the Board and the AOJ, as triers of fact, are entitled to do so.  Kelly v. Brown, 7 Vet. App. 471 (1995).  The results of that audiogram were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
50
65
LEFT
40
40
55
60
60

Based on these results, the average puretone threshold was 47.5 decibels for the right ear and 53.75 decibels for the left ear.  See 38 C.F.R. § 4.85(d).  Speech recognition was 84 percent in the right ear and 92 percent in the left ear.  The Board notes that there is some confusion as to whether the speech recognition testing was conducted suing the Maryland CNC test.  However, in the interest of providing the benefit of the doubt to the Veteran, for the purposes of this decision the Board will assume that the Maryland CNC test was the test used.  Applying these values to Table VI, the result is a Level II Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.

VA treatment records reflect on-going audiological treatment and hearing aid maintenance, but no further objective audiometric testing.

The Veteran is currently assigned a noncompensable rating for bilateral hearing loss, which contemplates decreased hearing acuity and speech discrimination.  Based on the evidence of record, a compensable rating is not warranted at any point during the period on appeal.  When the results noted above are mechanically applied to Table VII, the result is a noncompensable rating for the entire period on appeal. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345.  None of the results reported in the audiological evaluations meet the requirements for evaluation based on an exceptional pattern of impairment.  See 38 C.F.R. § 4.86(a)-(b).

The Board has considered the Veteran's lay statements and testimony, as well as those statements submitted by his wife, family and pastor.  All of these statements generally indicated that the Veteran has poor hearing, resulting in turning the TV or radio up loud, difficulty hearing over the phone or in person, requiring people to repeat themselves and speaking loudly.

However, as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. Here, the objective medical evidence of record consists of the April 2008 and January 2015 VA audiological examinations and the April 2012 private audiogram, all of which indicate that the Veteran's hearing loss does not rise to the level of a compensable rating. See 38 C.F.R. § 4.85.  For these reasons, the claim for a compensable rating for a bilateral hearing loss disability is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's bilateral hearing loss.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Fenderson, 12 Vet. App. at 126-27.

The Board has also considered the propriety of referring the claim for extraschedular consideration. Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected bilateral hearing loss disability is manifested by signs and symptoms such as decreased hearing acuity and speech discrimination, difficulty hearing the TV, radio, phone and other people, speaking loudly, and asking others to repeat themselves.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment.  38 C.F.R. §§ 4.85, 4.86(a).  The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss. See id.

Given the variety of ways in which the rating schedule contemplates hearing impairment, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  While the Veteran and others have reported a variety of manifestations of his hearing loss, such as speaking loudly and having to turn devices up to hear them, these symptoms or manifestations stem directly from the Veteran's decreased hearing acuity and speech discrimination, and are therefore inherently contemplated by the rating criteria.  There is nothing exceptional or unusual about the Veteran's bilateral hearing loss disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his bilateral hearing loss disability has caused marked absence from work or has resulted in any hospitalizations.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for a bilateral hearing loss disability and bilateral tinnitus.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's bilateral hearing loss disability combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


